Electronically Filed
                                                     Supreme Court
                                                     SCWC-30337
                                                     05-OCT-2012
                                                     08:59 AM



                         NO. SCWC-30337


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                               vs.


       TERRANCE E. ATWOOD, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 30337; CR. NO. 07-1-0635)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

                 AND REQUESTING FURTHER BRIEFING

  (By: Nakayama, Acting C.J., Acoba, McKenna, and Pollack, JJ.

                   and Circuit Judge Sakamoto,

             in place of Recktenwald, C.J., recused)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on August 24, 2012, is hereby accepted and

will be scheduled for oral argument.   The parties will be

notified by the appellate clerk regarding scheduling.

          IT IS FURTHER ORDERED that each party shall file a

supplemental brief addressing the issue of whether sufficient

evidence existed to indict Petitioner under Hawai'i Revised

Statutes § 708-830.5(1)(a) for theft “[o]f property or services,

the value of which exceeds $20,000[.]”   Each party’s supplemental
brief shall not exceed 10 pages in length and shall be filed

within 14 days after the filing of this order.

          DATED: Honolulu, Hawai'i, October 5, 2012.

David A. Sereno for             /s/ Paula A. Nakayama
petitioner
                                /s/ Simeon R. Acoba, Jr.
Peter A. Hanano for
respondent	                     /s/ Sabrina S. McKenna 


                                /s/ Richard W. Pollack


                                /s/ Karl K. Sakamoto 





                                2